EXHIBIT 10.10

 

PLEDGE AND SECURITY AGREEMENT

 

This Pledge and Security Agreement (this “Agreement”) is entered into on
December 22, 2014 (the “Effective Date”) by and between White Mountain River,
Inc., a Texas corporation (the “Pledgor”) and (the “Holder”). The Pledgor and
Holder shall each be referred to as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Pledgor is obligated to Holder under that certain 15% Secured
Promissory Note of even date herewith in the original principal amount of
Dollars ($ ) (the “Note”);

 

WHEREAS, to ensure its performance and as security for the payment obligations
of Pledgor under the Note, Pledgor has agreed to execute and deliver to Holder
this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

 

AGREEMENT

 

1. CREATION OF SECURITY INTEREST

 

Pledgor hereby grants to Holder a security interest in and lien upon the
property described in Section 2 of this Agreement to secure performance and
payment of Pledgor’s obligations under the Note. Concurrently with the execution
and delivery of this Agreement, as may be necessary and to the extent requested
by Holder, the Pledgor shall execute and deliver to Holder (i) financing
statements, and (ii) such other documents requested or required to perfect and
establish the priority of the liens granted to Holder hereby.

 

2. COLLATERAL

 

The “Collateral” shall consist of all real and personal property, and any
proceeds thereof, acquired by Pledgor using the “Purchase Price” as defined in
that certain Secured Promissory Note and Stock Purchase Agreement dated December
22, 2014.

 

 
Page 1 of 4


--------------------------------------------------------------------------------




 

3. PLEDGOR’S REPRESENTATIONS AND WARRANTIES

 

Pledgor hereby represents and warrants to the Holder, as of the Effective Date,
that this Agreement constitutes a valid and continuing lien on and security
interest in the Collateral in favor of Holder, prior to all other liens,
encumbrances, security interests and rights of others arising from any acts or
omissions of Pledgor, and is enforceable as such as against creditors of and
purchasers from Pledgor.

 

4. EVENTS OF DEFAULT

 

For purposes of this Agreement, an Event of Default shall occur if Pledgor is in
default pursuant to Section 5 of the Note.

 

5. HOLDER’S RIGHTS

 

(a) Rights of Holder Upon Default. If there is an Event of Default the Holder
may, at its option and at any time thereafter do the following: (1) declare the
entire aggregate amount of the Note then outstanding and the interest and other
fees and expenses accrued thereon to be immediately due and payable without
notice and without presentment, demand, protest, notice of protest, or other
notice of default or dishonor of any kind, all of which are hereby expressly
waived by the Pledgor; (2) require Pledgor to assemble the Collateral, including
any books and records pertaining to the Collateral, and make them available to
Holder at a place designated by Holder; (3) notify any account of Pledgor and
any other person who shares Holder’ interest in the Collateral; (4) request
confirmation of the status of any account of the Pledgor upon which account
Pledgor is obligated; (5) require Pledgor to obtain Holder’ prior written
consent to any sale, agreement to sell, or other disposition of any Collateral;
or (6) remedy any default or waive any default without waiving the default
remedies and without waiving any other prior or subsequent default.

 

(b) Rights Under Uniform Commercial Code. Without limiting any of Holder’ rights
and remedies under this Agreement, Holder may enforce the security interests and
other liens given hereunder, and under the Note and documents referred to herein
or contemplated hereby, pursuant to the applicable Uniform Commercial Code and
any other applicable law including all legal and equitable remedies available to
lenders generally.

 

(c) Payments of Taxes and Insurance. If Pledgor fails to pay any taxes,
assessments, insurance premiums, or other amounts due to third parties as
required by Pledgor on the Collateral, Holder may, in its discretion and without
prior notice to Pledgor, make any such payment. Any payments made by Holder
under this paragraph shall not constitute (i) an agreement by Holder to make
similar payments in the future, or (ii) a waiver by Holder of any Event of
Default under this Agreement. Holder need not inquire as to, or contest the
validity of, any such expense, tax, security interest, encumbrance or lien, and
the receipt of the notice for the payment thereof shall be conclusive evidence
that the same was validly due and owing.

  

(d) Rights and Remedies are Cumulative. All rights and remedies provided herein
are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights or remedies otherwise provided by law. Any single or
partial exercise of any right or remedy shall not preclude the further exercise
thereof or the exercise of any other right or remedy.

 

 
Page 2 of 4


--------------------------------------------------------------------------------




 

6. ADDITIONAL PROVISIONS

 

(a) Notices. All notices required or permitted hereunder shall be in writing and
shall be delivered as set forth in the Secured Promissory Note and Stock
Purchase Agreement of even date herewith.

 

(b) No Waiver; Cumulative Remedies. Holder shall not by any act, delay, omission
or otherwise be deemed to have waived any of its rights or remedies hereunder,
and no waiver shall be valid unless in writing, signed by Holder. A waiver by
Holder of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy, which Holder would otherwise have had
on any future occasion. The rights and remedies hereunder provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights and remedies provided by law.

 

(c) Successors and Assigns. All covenants and agreements herein contained by or
on behalf of the Pledgor shall bind its successors and assigns and shall inure
to the benefit of the Holder and its successors and assigns. No Party may assign
this Agreement or any instruments or documents executed in connection herewith
or any of their respective rights hereunder without the prior written consent of
the Pledgor.

 

(d) Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY THEREIN, WITHOUT GIVING EFFECT TO
THE RULES OR PRINCIPLES OF CONFLICTS OF LAW. Any action brought to enforce the
terms of this Agreement will be brought in the appropriate federal or state
court having jurisdiction over the State of Texas, County of Smith.

 

(e) Severability. In the event any one or more of the provisions contained in
this Agreement, the Note, the Secured Promissory Note and Stock Purchase
Agreement or in any other instrument or document referred to herein or executed
in connection with or as security for the Note, shall, for any reason, be held
to be invalid, illegal or unenforceable, such provision(s) shall not affect any
other provision of this Agreement, the Note, the Secured Promissory Note and
Stock Purchase Agreement or any other instrument or document referred to herein
or executed in connection with or as security for the Note.

 

(f) Defined Terms. Unless otherwise defined in this Agreement, terms used in
this Agreement, which are defined in the applicable Uniform Commercial Code, are
used with the meanings as therein defined.

 

(g) Entire Agreement. This Agreement, along with the Note, Secured Promissory
Note and Stock Purchase Agreement, and the exhibits referenced within each of
the foregoing documents constitutes the full and entire understanding and
agreement between the Parties with regard to the subjects hereof and no Party
shall be liable or bound to the other Party in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein. This Agreement may not be modified or amended except by a written
instrument duly executed by all of the Parties.

 

(h) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

[remainder of page intentionally left blank; signature page to follow]

 

 
Page 3 of 4


--------------------------------------------------------------------------------




 

In Witness Whereof, the Parties have executed this Pledge and Security Agreement
as of the date first written above.

 



“Pledgor”

 

“Holder”

 

   

White Mountain River, Inc.,

 

 

a Texas corporation

 

     

 

 

By: James Pakulis

 

By:

 

Its:  President and Chief Executive Officer

 

Its:

 

 

 

Page 4 of 4





--------------------------------------------------------------------------------

